Title: From Thomas Jefferson to François Adriaan Van der Kemp, 3 August 1823
From: Jefferson, Thomas
To: Van der Kemp, François Adriaan


Dear Sir
Monticello
Aug. 3. 23.
Your kind letter of May 26. has laid too long by me awaiting an answer. the truth is that the difficulty of writing has obliged me even when in better health to withdraw much from correspondence, and now an illness of some week’s, from which I am just recovering, obliges me to use a borrowed pen to acknolege it’s reciept. and indeed that is all I can do even now, my mind being entirely abstracted from all the business of the world political, literary, worldly or of whatever other form. my debility is extreme, permitting me to ride a little, but to walk scarcely atall. I am equal only to the passive occupation of reading. in this state of body and mind I can only assure my friends that I shall ever recollect with affection the pleasures their correspondence has afforded me, and shall pray without ceasing for their health, happiness & prosperity. among these I pray you to be assured that I entertain for yourself distinguished sentiments of esteem & high respect.Th: Jefferson